Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00091-CV

                   TEXAS DEPARTMENT OF TRANSPORTATION,
                                 Appellant

                                             v.

                                   Hector R. RAMIREZ,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CVT002640-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellee recover costs of this appeal from Appellant.

       SIGNED August 8, 2018.


                                              _____________________________
                                              Irene Rios, Justice